Exhibit 6
6/24/2021                                           EmSculpt Changing the Rules – Health Life Magazine




                                        Health Life Magazine

   


LIFESTYLE, MEDICAL, PHYSICAL, WELLNESS



EmSculpt Changing the Rules

Every so often, something comes along and changes all the rules. Think iPhone or Botox. Now, think
EmSculpt. EmSculpt is a revolutionary advance in non-surgical body contouring, and it is the only
device that builds muscle and burns fat. It uses high intensity focused electromagnetic energy (HIFEM®)
to cause 20,000 supra-maximal contractions during each 30-minute treatment session. EmSculpt
generates 2.5 Tesla of energy, stimulating the entire muscle group to ﬁre at the same time and harder
and longer than the muscles can contract in real life. This causes muscle growth faster than what one
could achieve through physical activity alone. Imagine gaining the eﬀect of 20,000 perfect crunches
without the pain or time required in the gym. Four treatments spaced at least two days apart over a total
of two weeks are needed for results.

In studies using ultrasound, CT, and MRI, patients saw a 16 percent increase in muscle hypertrophy
(growth) six weeks after a treatment series and 20 percent improvement six months after treatment. This
coincided with patient reports of improved functional core strength and easier workouts in the gym.
Pregnancy can often lead to a separation of the abdominal muscles called diastasis recti. EmSculpt
improved this separation by 11 percent in study patients.

An additional and unexpected side eﬀect of the muscle gain in the abdomen was permanent fat loss of
18.6 percent and 23 per- cent at six weeks and six months, respectively. This fat loss occurs because the
supramaximal contractions cause an excess release of free fa y acids from the muscle. These FFAs are
toxic to the surrounding adipocytes (fat cells) and result in programmed cell death and subsequent fat
elimination.



In addition to the obvious aesthetic beneﬁts of building muscle and burning fat, I am particularly excited
about the functional improvements that both our patients and those in studies report. We know that
muscle shrinkage (atrophy) and the resulting declines in strength are hallmarks of aging. EmSculpt
could help combat this by addressing the muscle loss directly. All study patients improved whether or
not they were physically active, so both gym rats looking for a chiseled, “cut” look and those who are
looking to jump start their ﬁtness routines can beneﬁt. It can also help you push through a plateau to
reach a new level of ﬁtness.


https://healthlifemagazine.com/2018/11/23/EMSCULPT-CHANGING-THE-RULES/                                      1/2
6/24/2021                                           EmSculpt Changing the Rules – Health Life Magazine

EmSculpt is FDA-cleared for stimulating muscle growth in the abdomen and non-invasive bu ock
lifting and toning of gluteal muscles, but we have also used it “oﬀ-label” to build strength in the
quadriceps (thighs) and calves.

It should not be used by women who are pregnant or nursing, patients with atrial ﬁbrillation,
pacemakers or deﬁbrillators, or those with metal implants in the treatment area. The HIFEM penetrates
seven centimeters, so if there is more fat than that above the muscle, then either weight loss or truSculpt
3D treatment will be required prior to EmSculpt. The treatments are painless, do not emit radiation or
ionizing energy, and are safe. It also works; 97 percent of Real Self users rated it “worth it!”

We are the only practice between Macon and Jacksonville that has this cu ing-edge technology, and we
are excited to share it with you at Thacker Dermatology. Call 229-469-4383 to schedule your consultation
today and ask about our in-house ﬁnancing options.



                                                                                          Wri en by: Betsy Perry Thacker, MD

                                                                         Images courtesy of Chris Bailey, Ovation Med Spa

     HEALTH LIFENOVEMBER 23, 2018




https://healthlifemagazine.com/2018/11/23/EMSCULPT-CHANGING-THE-RULES/                                                    2/2
